Citation Nr: 0803583	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-00 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office (RO) 
that determined that the requisite new and material evidence 
had not been received to reopen a previously denied claim of 
entitlement to service connection for residuals of a back 
injury.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The last supplemental statement of the case pertaining to the 
veteran's claim was issued in January 2006.  In March 2006, 
the RO notified the veteran that it was certifying his appeal 
to the Board and informed him of the time period and 
procedures for submitting additional evidence or argument.  
In March and April 2006, additional evidence, consisting of 
copies of reports of VA Medical Center (VAMC) records, 
National Personnel Records Center (NPRC) records, private 
medical statements, and Office of Personnel Management (OPM) 
records were associated with the claims file.  These records 
are clearly pertinent to the issue of whether new and 
material evidence has been received to reopen the veteran's 
previously denied claim of service connection for a back 
disability.  Although some of these records have been 
previously considered by the RO, some have not.  They are 
relevant to the issue on appeal and must be considered in 
addressing that issue.  

The evidence was submitted within 90 days of the 
certification of the appeal to the Board and has been 
accepted under 38 C.F.R. § 20.1304.  The evidence must be 
referred to the RO for review because the veteran has not 
expressly waived that procedural right.  Id.  It is incumbent 
upon the RO through the AMC to review the evidence and issue 
an appropriate supplemental statement of the case.  

Secondly, during the pendency of this appeal, the Court 
issued a decision in the appeal of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), that has a bearing on this case.  Kent 
established significant new requirements with respect to the 
content of the notice necessary under 38 U.S.C.A. § 5103(a) 
of the Veterans Claims Assistance Act (VCAA) for those cases 
involving the reopening of previously denied claims.  It was 
held in Kent that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent requires more than a general statement that the evidence 
submitted must relate to the basis of the prior denial, and 
instead the notice must describe more specifically and 
affirmatively the kind of evidence that is required.  

This requirement was not accomplished in the instant case in 
the context of the VCAA development letter directed by the RO 
to the veteran in January 2005.  While the letter discussed 
the need for new and material evidence, and attempted to 
describe the type of evidence required, the information 
provided was neither accurate nor complete.  The discussion 
indicated that the veteran's claim had previously been denied 
in November 1990 because there was no "evidence of the 
accident during which the veteran claims his disabilities 
were incurred."  A review of the claims file indicates that 
the final denial of the claim on the merits was a November 
1994 Board decision.  The factual basis of the denial 
contained in that decision was that 

The veteran sustained trauma to his low back during 
service when involved in a jeep accident; his low 
back injury healed prior to his service discharge 
and low back symptoms were not again demonstrated 
until many years later; any current manifestations 
of low back symptoms may not be related to service 
or to any incident thereof. 

As the prior decision on the merits was entered in November 
1994, this notice is essential to assist the veteran in 
obtaining appropriate evidence to support his claim. It was 
held in Kent that in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  The Secretary should advise the veteran of the basis 
for the prior denial and provide the appropriate notice to 
the veteran prior to the further adjudication of the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), in compliance 
with the holding of the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), 
that includes an explanation as to the 
evidence and information that is 
necessary to reopen the claim of 
entitlement to service connection for 
residuals of a back injury.  The notice 
must also describe the bases for the 
denial in the November 1994 Board 
decision and describe what evidence 
would be necessary to substantiate that 
element or elements required to 
establish service connection that were 
found insufficient in that previous 
denial.  Further, the corrective notice 
must include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The corrective VCAA notice 
should also inform the veteran about 
the information and evidence that VA 
will seek to provide, inform the 
veteran about the information and 
evidence the claimant is expected to 
provide and request the veteran to 
submit any pertinent evidence in his 
possession.  

2.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the claim 
now under appeal, to include 
consideration of all evidence received 
since the most recent supplemental 
statement of the case.  If the 
determination is not a full grant of 
benefits sought, furnish the veteran 
with a supplemental statement of the 
case and afford him an opportunity to 
respond before the case is returned to 
the Board.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

